DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
	Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-13, 15-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (2017/0295657).
Example 6B of Gross et al. is a glass substrate which inherently has first and second surfaces that define the substrate.  See paragraph [0316].  The glass article of Example 6B has a spike stress and a tail stress.  See Figure 23.  Example 6B has the following characteristics based upon paragraph [0316], Table 9 and the appropriate calculations:



Example 6B
General teachings of Gross
Claim Invention

Value
Location in Gross et al.
Value
Location in Gross et al.
Value
Claim
Peak CS (MPa)
600-750
Table 9
550-1000
[0123]
≥ 700
1





≥ 800
11





800-1000
12
k (MPa)
80-110
Table 9


25-120
1, 10, 11





40-120
3
CT (MPa)
~ 70
Figure 23
≤ 60
[0124]
≤ 61
1,11





30-61
13
t (mm)
0.8
[0316]
0.01-3
[0120]
0.35-1
2





0.1-2
11
DOC in microns
150
Figure 23




DOC as a fraction of the thickness
0.185
(Calculated)
0.1-0.25 t
[0236]
≥ 0.1 t
1,11





0.1-0.18 t
4, 15
DOLsp (µm)
12-15
Table 9
5-16
[0264]
≥ 4.5
1





4.5-24
5





≥ 7
11





7-10
16





4.5-10
24
Spike slope (MPa/µm)
45
(Calculated)1
25-200
[0236]
≥ 40
1, 19
DOC/DOLsp
150/13.5=11.1
(Calculated)


10-23
6
DRF
0.7
(Calculated)2


0.1-5
8
DOLsp as a fraction of thickness 
0.0135/.8=0.017
(Calculated)
0.005-015t
[0264]
≥ 0.005t
10





0.005-0.013t
25
CSk/t (MPa/mm)
95/0.8 = 119
(Calculated)


≥ 40
17


Claims 1-9, 20 & 24
The characteristics of Example 6B as detailed in the table above anticipate the glass article recited in instant claims 1-3, 5, 6 and 8 except for the peak tension.
	However, Gross et al. expressly teaches that the glass may be formed to have a peak tension of less than 60 MPa in paragraph [0124].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed a glass in accordance with figure 
	As to claim 4, Figure 6B has a DOC as a fraction of thickness of 0.185 rather than less than or equal to 0.18.  However, Gross et al. expressly teaches that the glass may be formed to have a depth of compression of 0.1-0.25 t.  See paragraph [0236].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed a glass in accordance with figure 6B that has a depth of compression anywhere in the range of 0.1 – 0.25 t because of the express teachings of Gross et al.
	As to claim 7, the glass article suggested by Gross et al. has overlapping ranges or anticipatory properties of CS, DOLsp, CSk, DOC and PT.  Therefore, one of ordinary skill in the art would have expected the glass to possess an overlapping range of MI.
	As to claim 9, Example 6B does not appear to have any concave downward segments as shown in Figure 23.
	The limitations of instant claim 20 can be found in Gross et al. in claim 10.
	As to claim 24, Gross et al. teaches a range of DOLsp of 5-16 µm which overlaps the claimed range.

	Claims 10, 21 and 25
Example 6B of Gross et al. is a glass substrate which inherently has first and second surfaces that define the substrate.  See paragraph [0316].  The glass in example 6B has lithium and will therefore possesses lithium at the center of the article after strengthening.  See also paragraphs [0316], [0322] and [0323].  Example 6B was made using a single ion exchange treatment in a manner similar to Example 6A.  Example 6A has a linear potassium profile as 
As detailed in the above table example 6B anticipates the relevant stress profile characteristics recited in claims 10 and 25 except for peak tension. 
However, Gross et al. expressly teaches that the glass may be formed to have a peak tension of less than 60 MPa in paragraph [0124].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed a glass in accordance with figure 6B that also has a peak tension of less than 60 MPa because of the express teachings of Gross et al.
The limitations of instant claim 21 can be found in Gross et al. in claim 10.
As to claim 25, by Gross et al. teaches a range for DOCsp as fraction of thickness of 0.005-015 t which overlaps the claimed range.  See paragraph [0024].

Claims 11-13, 15-19 and 22 
The characteristics of Example 6B as detailed in the table above anticipate the glass article recited in instant claims 11-13, 17 and 19 except for the peak tension and peak compressive stress.
However, Gross et al. expressly teaches that the glass may be formed to have a peak tension of less than 60 MPa in paragraph [0124] and a peak compressive stress of 550-1000 MPa in paragraph [0123].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed a glass in accordance with figure 6B that also has a peak tension of less than 60 MPa and a peak compressive stress of 550-1000 MPa because of the express teachings of Gross et al.

As to claim 15, Figure 6B has a DOC as a fraction of thickness of 0.185 rather than less than or equal to 0.18.  However, Gross et al. expressly teaches that the glass may be formed to have a depth of compression of 0.1-0.25 t.  See paragraph [0236].  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have formed a glass in accordance with figure 6B that has a depth of compression anywhere in the range of 0.1 – 0.25 t because of the express teachings of Gross et al.
As to claim 16, Gross et al. suggests a range of DOLsp of 5-16 µm which overlaps the claimed range.  See paragraph [0264].
	As to claim 18, the glass of Example 7A contains lithium.   See paragraph [0329]. 
	The limitations of instant claim 22 can be found in Gross et al. in claim 10.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection that relies upon other portions of Gross et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1  The slope was calculated from the peak compressive stress to the knee stress from the data in Table 9, i.e., |(700 MPa – 95 MPa)/(0-13.5)| = 45 MPa/µm.
        2  DRF = (CS*DOLsp)/(CSk*DOC) = (700 * 13.5) /(95* 150) = 0.7